Citation Nr: 0938621	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for legal eligibility for nonservice-connected 
disability pension benefits.


REPRESENTATION 

The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.A.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant has verified service with the Special 
Philippines Scouts from July 1946 to April 1947.  He contends 
he has additional prior service upon which eligibility for VA 
nonservice-connected pension benefits may be warranted.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied reopening for nonservice-connected disability 
pension benefits on the basis that the appellant did not have 
the required military service to be eligible for such 
benefits.  The appellant's disagreement with that decision 
led to this appeal.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In a RO letter dated in August 1962, the appellant's claim 
for VA nonservice-connected pension benefits has been denied 
previously based on a finding that the appellant did not have 
recognized active service for VA nonservice-connected pension 
benefits purposes.  

In August 1962, the RO obtained from the service department 
certification that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
However, the service department did verify that the appellant 
served as a Special Philippines Scout from July 1946 to April 
1947.  This service is sufficient to establish basic 
eligibility for certain VA benefits, though not for 
nonservice-connected pension.  See 38 C.F.R. § 3.40(b).

To establish entitlement to the nonservice-connected pension 
benefits sought on appeal, the evidence would have to show 
that the appellant had service in a "regular" component of 
the United States Armed Forces, also referred to as the "Old 
Philippine Scouts" or the "Regular Philippine Scouts."  
See 38 C.F.R. § 3.40(a)("Regular Philippine Scouts" are 
eligible for pension, compensation, dependency and indemnity 
compensation, and burial benefits)(emphasis added); 
cf. 33 C.F.R. § 3.40(b)("Other Philippine Scouts," who 
served during the period from October 6, 1945 to June 30, 
1947 are eligible for compensation and dependency and 
indemnity compensation benefits).

In May 2008, a statement of the case was issued (on the issue 
of whether new and material evidence has been received to 
reopen a claim for legal eligibility for nonservice-connected 
disability pension benefits).  A VA Form 9 was received in 
June 2008, thereby perfecting this appeal.  See 38 C.F.R. 
§ 20.302(b).  

On February 11, 2009, the RO for the first time received the 
appellant's Affidavit for Philippine Army Personnel, which 
includes detailed descriptions of the conditions of service 
rendered from June 1942 to October 1945.  On February 24, 
2009, the RO received a second copy of this documentation.  
After receipt of this evidence, the RO adjudicated a claim 
for Filipino Equity Compensation in April 2009, granting the 
claim, and in July 2009 denied claims for service-connected 
compensation; however, no supplemental statement of the case 
was issued for the appealed issue of whether new and material 
evidence had been received to reopen nonservice-connected 
pension benefits.  A remand is therefore required for 
issuance of a supplemental statement of the case with respect 
to this appeal.  See 38 C.F.R. § 19.31.

Further, in Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. 
Cir. 2008), the 
U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R. 
§ 3.203(c) and the Secretary's statutory duty to assist (as 
set forth in 38 U.S.C.A. § 5103A), new evidence submitted by 
a claimant in support of a request for verification of 
service from the service department must be submitted to the 
service department for review.  This was not accomplished in 
the present case.  As such, all newly received relevant 
evidence since the negative certification in August 1962 
should be forwarded to the service department for the purpose 
of attempting to verify the appellant's service.  Further, as 
it is not clear what documentation has been provided to the 
service department in the past, all relevant evidence and 
information pertaining to the appellant's claimed period of 
active service should be forwarded to the service department.  
See Capellan, 539 F.3d at 1381-1382 (holding that the correct 
interpretation of the governing statutes and regulations 
requires that a claimant's new evidence be submitted and 
considered in connection with a request for verification of 
service from the service department, and that VA is required 
to ensure consideration of all procurable and assembled data, 
including lay evidence, in connection with a request for 
verification of service from the service department).   

Also, the Board notes that while certification by the service 
department in August1962 reflected consideration of the 
appellant's name without a middle initial provided, there are 
numerous documents of record, including official VA 
correspondence and private records of medical treatment, 
indicating a middle initial of "M."; therefore, subsequent 
attempts at verification of appellant's service by the 
service department should include attempts to verify service 
under the appellant's name, both with and without the middle 
initial of "M."  See, e.g., Sarmiento v. Brown, 7 Vet. App. 
80, 86 (1994) (remanding where claimant asserted that VA 
sought certification of his service with erroneous spelling 
of his first name), overruled on other grounds by D'Amico v. 
West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the National Personnel Record 
Center (NPRC) and make a new request for 
verification of the appellant's service 
including, but not limited to, any service 
prior to July 1946.  Provide NPRC copies 
of all relevant evidence (lay or 
documentary) regarding the appellant's 
claimed service, including, but not 
limited to an Affidavit for Philippine 
Army Personnel that was received in 
February 2009.
 
The service department should be advised 
that different documents include the 
appellant's name both with and without a 
middle initial of "M.", and that the 
August 1962 verification of service by the 
service department was issued under the 
appellant's name with no middle initial 
provided. 

2.  After receipt of NPRC's reply, and 
after any other development indicated by 
the state of the record, readjudicate the 
issue of whether new and material evidence 
has been received to reopen the appellant's 
claim of legal entitlement to VA disability 
benefits.  

Consideration should include all evidence 
received after the May 2008 statement of 
the case issued in this matter.  This 
should specifically include consideration 
of an Affidavit for Philippine Army 
Personnel received in February 2009.  

If the benefit sought remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


